Title: From Alexander Hamilton to Benjamin Williamson, 2 December 1799
From: Hamilton, Alexander
To: Williamson, Benjamin


          
            Sir.
            New York Decr. 2nd. 1799
          
          You will ascertain the sum due to Major Bewell for pay, subsistence and forage, and take immediate measures for having it paid delivered to him.
          Lieutenant Richmond acts as Pay and Quarter Master to the Detachment at Benington, and you can will employ him as your agent in the payment of the money—
          W—
          Capt. Williamson
        